Citation Nr: 0804891	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04-42 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from April 1952 to March 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claims.

In August 2007, the veteran testified at a video conference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of the hearing has been obtained and 
associated with the veteran's claims file. 

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran is not currently diagnosed with asbestosis; his 
current pulmonary pathology is not otherwise attributable to 
his period of active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
asbestosis have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in December 2002, April 2004, March 2006, 
and March 2007, the veteran was notified of the evidence not 
of record that was necessary to substantiate his claim.  She 
was told what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  He 
was, in essence, told to submit all relevant evidence he had 
in his possession.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in March 2006.  Adequate notice has been provided to 
the veteran prior to the transfer and certification of her 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
has been provided VA medical examinations.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service connection

The veteran requests service connection for asbestosis.  
Because the preponderance of competent medical evidence does 
not indicate that he currently has asbestosis or any other 
pulmonary pathology that is otherwise attributable to his 
period of active service, the claim will be denied.

Service connection may be established for a disease or injury 
resulting in current disability that was incurred in active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).

Although not shown in service, service connection may still 
be granted for bronchiectasis when found disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection may be 
also granted for any disease first diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 38 
U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 4.3 (2007).  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The veteran's Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD Form 214) is of record and 
indicates that the veteran has service in the U.S. Navy, with 
his most significant assignment on board the U.S.S. Saint 
Paul (CA73).  As such, the Board acknowledges that the 
veteran was likely exposed to asbestos during service.  

The service medical records are negative of any symptoms 
associated with asbestosis during his period of active 
service.  Service medical records dated in April 1952 and 
October 1952 show that photofluorographic examination of the 
chest was negative.  A service medical record dated in 
November 1953 indicates that photofluorographic examination 
of the chest revealed bronchovascular exaggeration, not 
considered disabling.  Service medical records dated in 
October 1954, November 1954, and February 1956 show that 
photofluorographic examination and X-rays of the chest were 
negative.  His February 1956 separation report reflects that 
upon clinical evaluation, his lungs and chest were normal.

A private medical record from J. T. Segarra, M.D., dated in 
February 1995, shows that the veteran reported shortness of 
breath after mild to moderate exertion and non-productive 
cough.  He described smoking one package of cigarettes daily 
for 10 years, quitting in 1960.  He added that he had been 
exposed to asbestos during his employment as an electrician, 
welder, and maintenance man from 1956 to the present time.  
The diagnosis was interstitial changes on chest X-ray 
consistent with a clinical diagnosis of asbestosis in a 
subject with a history of intense industrial exposure to 
asbestos containing materials.  The examiner added that 
although this condition was not causing a restriction of lung 
volumes at present, it could be expected to do so as the 
disease progressed over time.

A private medical record from the Kirklin Cardiology Clinic, 
dated in August 1999, states that physical examination of the 
veteran revealed that his chest was clear.

A private medical record from J. W. Ballard, M.D., dated in 
January 2000, shows that X-ray evaluation of the veteran 
revealed parenchymal and pleural changes consistent with 
asbestosis, provided the subject's exposure history and 
period of latency are appropriate.

A VA examination report dated in December 2002 shows that the 
veteran reported that he was exposed to asbestos while in the 
Navy, and that he currently experienced shortness of breath, 
particularly while ascending steps.  Physical examination 
revealed the chest was somewhat hyper-resonant, but there 
were no rales.  The diagnosis was chronic obstructive 
pulmonary disease and a history of asbestos exposure.

A Statement In Support Of Claim (VA Form 21-4138) from the 
veteran dated in December 2002 shows that he asserted that he 
did not smoke and that he never smoked.  He added that he had 
collected class action suit money for asbestos.

A VA pulmonary function test dated in January 2003 shows that 
the veteran was examined for possible asbestosis.  Spirometry 
testing was normal.  There was gas trapping by lung volume.  
Diffuse capacity of carbon monoxide was normal.  Maximum 
ventilatory volume was low, possibly due to neuromuscular 
weakness or poor compliance with the test.  The examiner 
noted that findings may have been due to poor effort.  Chest 
X-rays revealed left nodular opacity, likely normal, but 
comparison to prior radiographs was recommended.

A private medical record from G. N. Kay, M.D., dated in May 
2003, shows that the veteran reported that he did not smoke, 
and that he was a retired electrician.  Physical examination 
of his respiratory system revealed no cough or sputum 
production, and the lungs were clear.

A private medical record from H. T. McElderry, Jr., M.D., 
dated in April 2004, shows that physical examination of the 
lungs revealed that they were clear to auscultation and 
percussion, bilaterally.

A private medical record from M. G. Connolly, Jr., M.D., 
dated in July 2005, shows that the veteran reported a history 
of underlying chronic obstructive pulmonary disease.  He 
described cough, shortness of breath, and sputum production 
over the course of the preceding months.  He reported that he 
smoked two packs of cigarettes daily for 30 years, but that 
he quit in 1974.  He continued to use chewing tobacco.  
Pulmonary examination revealed cough, pain, shortness of 
breath, and mild sputum production.  The lungs were clear 
with excellent air flow, and no wheeze, ronchi, or rales.  
There was no dullness to percussion or decreased fremitus.  
The impression was chronic obstructive pulmonary disease with 
mild exacerbation due to recurrent upper respiratory 
infection.

Chest X-rays from Tower Imaging, also dated in July 2005, 
show an impression of chronic central airway inflammatory 
process, which appeared to be stable.

During the veteran's August 2007 video conference hearing, he 
asserted that he had been exposed to asbestos during service 
in the Navy while aboard the U.S.S. Saint Paul.  He described 
that he had been exposed to insulation around a two inch pipe 
which was located over the center of his bed.  He added that 
he had been assigned to that particular ship for 
approximately three years and nine months.  He described his 
current symptoms as being mostly shortness of breath.  He 
added that his symptoms began approximately 30 years 
following his discharge from service.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for asbestosis.  The post-service medical evidence 
of record does not show a confirmed diagnosis of asbestosis 
that has been associated to the veteran's period of active 
service. 

The February 1995 private medical record from Dr. Segarra, 
while suggesting that the veteran had interstitial changes 
consistent with a clinical diagnosis of asbestosis, he 
attributed the findings to a 39 year post-service history of 
intense industrial asbestos exposure during employment as an 
electrician, welder, and maintenance man, as provided by the 
veteran.  Moreover, the examiner qualified his diagnosis by 
indicating that the condition was not currently causing a 
restriction of lung volumes.

Similarly, the January 2000 findings of parenchymal and 
pleural changes consistent with asbestosis by Dr. Ballard 
were conditioned on the veteran's reported exposure history 
and period of latency.

The VA examiner in December 2002 and Dr. Connolly in July 
2005 set forth that findings were consistent with chronic 
obstructive pulmonary disease.  These opinions are considered 
to be probative as they are definitive, based upon a complete 
examination of the veteran, and supported by detailed 
rationales. Accordingly, the opinions are found to carry 
significant weight.  Among the factors for assessing the 
probative value of a medical opinion are the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

As the medical evidence does not show a diagnosis of active 
asbestosis, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no 
competent evidence of record of current asbestosis, the Board 
must conclude that the preponderance of the evidence is 
against the veteran's claim.

The Board has considered the February 1995 opinion of Dr. 
Segarra that suggests that the veteran had interstitial 
changes consistent with a clinical diagnosis of asbestosis, 
attributable to a 39 year post-service history of intense 
industrial asbestos exposure.  For the Board to conclude that 
the veteran was exposed to asbestos during service; that such 
asbestos was of a certain degree; and that the assumed degree 
of such exposure was enough to cause asbestosis or asbestos-
related interstitial changes would be speculation, and the 
law provides that service connection may not be based on a 
resort to speculation or remote possibility. 38 C.F.R. § 
3.102 (2007); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Although the veteran does not have a current diagnosis of 
asbestosis, as noted above, he has been diagnosed with 
chronic obstructive pulmonary disease.  As such, the Board 
has also considered whether service connection is warranted 
for this disorder.  However, the chronic obstructive 
pulmonary disease was not first demonstrated until many years 
after the veteran's separation from service.  There is no 
evidence of record of any complaints, treatment, or diagnosis 
of a pulmonary disorder until 1995, which is more than 39 
years following discharge from service. Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against a claim. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  A gap in evidence constitutes 
negative evidence that tends to disprove a veteran's claim 
that the veteran had disease or injury in service that 
resulted in a chronic disability or persistent symptoms.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).

Additionally, there is no competent medical evidence of a 
nexus linking any current pulmonary disorder with an event in 
service.  Even if the fact that the veteran's Naval service 
suggests that he was exposed to asbestos during service, his 
entire period of service lasted less than four years, while 
the evidence of record clearly suggests that the veteran had 
approximately 39 years of post-service civilian occupation as 
an electrician, welder, and maintenance man, during which he 
has conceded he had intense industrial exposure.

Moreover, in spite of the veteran's December 2002 VA Form 21-
4138, in which he specifically set forth that he did not 
smoke and that he never smoked, in February 1995 he told Dr. 
Segarra that he smoked one pack of cigarettes daily for 10 
years, quitting in 1960, and in July 2005 he told Dr. 
Connolly that he smoked two packs of cigarettes daily for 30 
years, quitting in 1974.  The veteran's inconsistent 
statements throughout the course of his claim are found to 
provide evidence against the claim as they are also found to 
diminish his overall credibility.

Nevertheless, the veteran has not presented any competent 
medical evidence suggesting a nexus between his current 
pulmonary disorder and his period of active service.  Without 
evidence of an inservice incurrence and a medical nexus, the 
preponderance of the evidence is against the veteran's claim.

The evidence of record has also failed to establish that the 
veteran had manifested bronchiectasis which was disabling to 
a compensable degree within one year following his separation 
from service.  There is no evidence that the veteran had 
intermittent productive cough with acute infection requiring 
a course of antibiotics at least twice a year, during the 
first post-service year.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6601 (2007).  As such, service connection on a 
presumptive basis would not be warranted.  38 U.S.C.A. § 1133 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

The Board has considered the veteran's statements and 
testimony in support of his claim that he has a pulmonary 
disorder as a result of service.  While he is certainly 
competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful.  However, the Board has carefully reviewed 
the record in depth, and it has been unable to identify a 
basis upon which service connection may be granted.  The 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002 & Supp. 2007); Harvey v. Brown, 6 Vet. App. 416, 
425 (1994).  It has been observed that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) ((citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)). Accordingly, as the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 


ORDER

Service connection for asbestosis is denied.

REMAND

Entitlement to service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis 
which meets the criteria in the 4th edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV); (2) 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2007).

During his August 2007 video conference hearing, the veteran 
asserted that he has PTSD which is due, in pertinent part, to 
being engaged in combat with the enemy while aboard the 
U.S.S. Saint Paul, during his tour of duty on a gun crew 
while off the shore of Korea in 1953.  He contends that he 
was exposed to enemy gun and mortar fire, and that he was 
charged with firing back.  

Although as the June 2003 VA examination report reflects that 
the veteran has been diagnosed as having PTSD by a VA 
psychologist due to his in-service stressors related to his 
service in the Navy, a review of his claims file reveals that 
the veteran had not provided sufficient specific information 
with which referral to the U. S. Army and Joint Services 
Records Research Center (JSRRC) could be undertaken.  In 
light of the additional information provided by the veteran 
during his hearing, on remand the JSRRC should be provided 
with the additional evidence and requested to provide any 
available information which might corroborate the veteran's 
alleged in-service stressors.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request that the 
veteran provide a comprehensive statement 
regarding his alleged stressors which he 
believes resulted in his PTSD, as well as 
any verifying information.  He should be 
asked to report any and all stressful 
events that occurred during service.  He 
should be specifically informed that this 
statement must include detailed 
information regarding the alleged 
stressors to include date, time, location, 
people involved, and unit(s) involved.  
The veteran should identify the dates of 
the stressful events within a sixty day 
window.  He should be informed that his 
failure to provide this detailed 
information could prevent the verification 
of his stressors and result in an adverse 
decision.

2.  After a response is received from the 
veteran or the time for response expires, 
the RO/AMC shall request that the JSRRC 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors.  Provide JSRRC with 
a description of his alleged stressors as 
identified above, as well as any other 
stressors he describes in response to the 
above request for information.  Provide 
JSRRC with copies of any statements of 
record and personnel records obtained 
showing service dates, duties, and units 
of assignment.  If unable to provide such 
information, they should be asked to 
identify the agency or department that 
could provide such information and the RO 
should conduct follow-up inquiries 
accordingly.

3.  The RO/AMC should schedule the veteran 
for a VA psychiatric examination in order 
to determine the nature, extent of 
severity, and etiology of any psychiatric 
disorders found to be present, to include 
specifically PTSD.  The claims file must 
be reviewed by the examiner.  All 
necessary tests should be conducted.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should specify whether any 
identified stressor found to be 
established by the record is sufficient to 
produce the veteran's PTSD and whether 
there is a link between the current 
disability and his period of active 
service.  The examiner must also opine as 
to whether any other psychiatric 
disability found to be present is related 
to service.  The examiner should consider 
and reconcile all opinion already of 
record.  Any opinions expressed by the 
examiner must be accompanied by a complete 
rationale in a legible report.

4.  The RO/AMC shall then readjudicate the 
veteran's claim.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


